DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al (US 4,918,237).
The claims are drawn to a method for manufacturing 1,4-bis(4-phenoxybenzoyl)benzene by providing a solvent, a Lewis acid, a first reactant and a second reactant, wherein the first reactant is terephthaloyl chloride and the second 
Corbin et al teach a process wherein 1,4-bis(4-phenoxybenzoyl)benzene (BPBB) is made by reacting excess diphenyl ether (i.e. the diphenyl ether is acting as a solvent) with terephthaloyl chloride in the presence of a catalyst, at a reaction temperature of from 220 to 258°C, and preferably from 240 to 258°C.  The catalyst used includes, inter alia, aluminum chloride, iron (III) chloride, and zinc chloride.  After the product mixture comprising BPBB is washed and filtered, the BPBB may be used in the preparation of a polyetherketone by condensation with additional terephthaloyl chloride, or another dicarboxylic acid dichloride (col. 2, line58 to col. 5, line 26).
The difference between Corbin et al and the present invention is that the reference does not expressly teach that the temperature of the starting mixture is greater than 5°C during at least part of the step of adding the second reactant to the starting mixture.  However, as shown in example 1, diphenyl ether and terephthaloyl chloride are combined in a reactor along with the catalyst.  The mixture is then heated to 250°C.  The example does not explicitly mention a starting temperature that is below room temperature; therefore, it is reasonable to presume that the temperature of the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbin et al as applied to claims 1-8 and 10-17 above, and further in view of Gay et al (US 4,816,556).
The instant claim further limits the present invention to the use of ortho-dichlorobenzene as solvent during the reaction of diphenyl ether and terephthaloyl chloride with the Lewis acid.  Corbin et al do not expressly teach this solvent during this reaction step, as Corbin et al use excess diphenyl ether; however, Gay et al. also teach a process wherein diphenyl ether and terephthaloyl chloride are reacted in the presence of a Lewis acid to produce BPBB, and teach that the solvent is o-dichlorobenzene (ex. 1).  It therefore would have been obvious to a person having ordinary skill in the art to use o-dichlorobenzene as solvent along with, or in lieu of an excess of diphenyl ether, since Gay et al teach that such a solvent is used in the same process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/609,648 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a method for manufacturing 1,4-bis(4-phenoxybenzoyl)benzene by providing a solvent, a Lewis acid, a first reactant and a second reactant, wherein the first reactant is terephthaloyl chloride and the second, and the temperature of the starting mixture is greater than 5°C during at least part of the step of adding the second reactant to the starting mixture.  The difference is that the independent claim of the reference application does not specifically recite the Lewis acids recited in the independent claim of the present invention.  There is, however, no patentable distinction among the two sets of claims since limitations found in the independent claim of the present invention are found in dependent claims of the reference application, thereby rendering the instant claims obvious over the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622